

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


THIS NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, BUT ONLY UPON LENDER FIRST
HAVING OBTAINED A WRITTEN OPINION OF BORROWER’S COUNSEL, OR OTHER COUNSEL
ACCEPTABLE TO BORROWER, THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL
APPLICABLE PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE “BLUE SKY” OR
OTHER SIMILAR SECURITIES LAW.


CONVERTIBLE REVOLVING PROMISSORY NOTE




$15,000,000
June 15, 2009
Denver, Colorado


THIS CONVERTIBLE REVOLVING PROMISSORY NOTE (the “Note”) is executed and
delivered under and pursuant to the terms of that certain First Amendment of
even date herewith (the “Amendment”) to the Senior Secured Revolving Credit
Agreement (the “Loan Agreement”) dated November 6, 2008, by and between ADVANCE
DISPLAY TECHNOLOGIES, INC., a Colorado corporation (the “Borrower”) and DEGEORGE
HOLDINGS THREE LLC, a Delaware limited liability company (the “Lender”).  For
purposes of this Note, all references to the Loan Agreement herein shall include
the terms sets forth in the Amendment. Capitalized terms not otherwise defined
herein shall have the meanings provided in the Loan Agreement.


FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of Lender, at
the office of Lender located at 140 Intracoastal Pointe Drive, Suite 410,
Jupiter, Florida, 33477, or at such other place as Lender may from time to time
designate to Borrower in writing, on or before December 31, 2010 (the “Maturity
Date”), unless payable sooner pursuant to the provisions of the Loan Agreement,
the principal sum of FIFTEEN MILLION DOLLARS ($15,000,000) or, if less, the
aggregate unpaid principal amount of all Loans under the Revolving Credit
Facility, as follows:
 
1. Interest.  The aggregate outstanding principal amount of the Revolving Loans
shall bear interest in accordance with Section 3 of the Loan Agreement;
provided, however, that in no event shall interest exceed the maximum interest
rate permitted by law.  Upon and after the occurrence of an Event of Default,
and during the continuation thereof, interest shall be payable at the Default
Rate.
 
2. Maximum Revolving Credit Amount.  In the event the aggregate outstanding
principal balance of the Revolving Credit Facility hereunder exceeds the Maximum
Revolving Credit Amount, Borrower shall, without notice or demand of any kind,
immediately pay Lender
 
 
 

--------------------------------------------------------------------------------

 
 
such amounts which are necessary to reduce the aggregate outstanding principal
to an amount which is equal to or less than the Maximum Revolving Credit Amount
 
3. Security Interest.  This Note is the “New Revolving Note” referred to in the
Amendment and is secured by the liens granted pursuant to the Loan Agreement and
the other Loan Documents.  This Note is entitled to all of the benefits of the
Loan Agreement and is subject to all of the agreements, terms and conditions of
the Loan Agreement.
 
4. Conversion.  Lender shall have the right, at its sole discretion and in
accordance with Section 8 of the Loan Agreement, to convert the unpaid principal
balance, if any, on this Note, or such lesser portion thereof as Lender may
elect, into Shares or Amendment Shares, as applicable, at any time unless this
Note is paid in full pursuant to the terms of this Note and Section 8 of the
Loan Agreement.
 
5. Event of Default.  If a Default shall occur, which is not cured within the
Cure Period, then this Note may, as provided in the Loan Agreement, be declared
to be immediately due and payable, without notice, together with reasonable
attorneys’ fees.
 
6. Waiver.  Except for such notices as may be required under the terms of the
Loan Agreement, Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.
 
7. Replacement.  This Note is given in replacement of and extinguishes the
indebtedness (including any accrued interest) evidenced by the promissory note
defined as the 2009 Demand Note in the Amendment, in favor of Lender’s
affiliate, Lawrence F. DeGeorge (“LFD”), and executed by Borrower in favor of
LFD, with an aggregate face value of $950,000.
 
8. Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
9. No Impairment.  The Borrower will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Borrower, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Lender against impairment.
 
10. Transfer; Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  This Note may not be transferred in violation of any
restrictive legend set forth hereon.  Each new Note issued upon transfer of this
Note shall bear a legend as to the applicable restrictions on transferability in
order to ensure compliance with the Securities Act, unless in the opinion of
counsel for Borrower such legend is not required in order to ensure compliance
with the Securities Act.  Subject to the preceding sentence, this Note may be
transferred only upon
 

 
 

--------------------------------------------------------------------------------

 

surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Borrower.  Thereupon, a new note for the same principal
amount and interest will be issued to, and registered in the name of, the
transferee.
 
11. Loss of Note.  Upon receipt by the Borrower of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Borrower (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Borrower will make and deliver in lieu of such Note a new Note
of like tenor.
 
12. Miscellaneous.  The Loans evidenced hereby have been made and/or issued and
this Note has been delivered at Lender’s main office set forth above.  This Note
shall be governed and construed in accordance with the laws of the State of
Colorado, in which state it shall be performed, and shall be binding upon
Borrower, and its legal representatives, successors, and assigns.  Wherever
possible, each provision of the Loan Agreement and this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Loan Agreement or this Note shall be prohibited by
or be invalid under such law, such provision shall be severable, and be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of the Loan Agreement or this Note.  The
term “Borrower” as used herein shall mean the party signing this Note and such
party and its successors and assigns, shall be jointly and severally obligated
hereunder.
 
IN WITNESS WHEREOF, Borrower has executed this Note as of the date set forth
above.


ADVANCE DISPLAY TECHNOLOGIES, INC.


By:       /s/ Matthew W. Shankle    
Name:  Matthew W. Shankle
Title:    Chief Executive Officer



